May 22, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                      ROBERT RANDALL KRAUSE, Appellant

NO. 14-11-00884-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment REVERSED and
the cause REMANDED for further proceedings in accordance with its opinion.

      We order THE STATE OF TEXAS to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.